DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
This Office Action is in response to the application filed on 10/19/21.  Examiner acknowledged that claims 1-15 are pending.
The information disclosure statement (IDS) submitted on 10/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 ln7, “the selected portion” should be --the at least selected portion-- to reference the limitation in line 5.
Claim 6 ln2, “the targeted mixed light” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 11-12 recite “temperature compensation data.”  It is not exactly clear what temperature data applicant is referring to. Is applicant trying to claim a temperature data table, instantaneous data, color temperature data, etc.)? 
Claim 4 recites “light intensity.”  It is not clear if applicant is referencing the limitation in claim 1 or establishing a new limitation.
Claim 7 recites “light from…the first.” It is not clear if applicant is referencing the limitation in claim 1 or establishing a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 10 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negley (US 2011/0279015).
Regarding Claim 1, Negley teaches a method for controlling a solid state lighting device (Fig. 6) having a first light source (Fig. 6: 124) and a second light source (Fig. 6: 122), the method comprising: producing targeted mixed light ([0100] “means for generating light which mixes with light emitted by the first group of non-white light sources and light emitted by the at least one supplemental light emitter to produce mixed light”); measuring an intensity of light (Fig. 6: 125) generated by the first light source; selecting at least portion of temperature compensation data corresponding to the measured light intensity ([0322] “compensation circuits…(e.g., within a specific tolerance)…so as to adjust the color of mixed light emitted from lighting devices, and such adjustment(s) can be (1) based on temperature sensed by one or more temperature sensors (if included), and/or (2) based on light emission as sensed…”); and controlling the second light source based on the selected portion of temperature compensation data to compensate for temperature effects of the second light source ([0241] “…the light sensor 125 and/or the temperature sensor 126 providing information to the regulated power supply units…so as to adjust the current/voltage applied to the LEDs…to maintain or otherwise control a color point of the lighting device…”; [0322] “adjust the current supplied to light emitters that emit light of one color and/or separately adjust the current supplied to light emitters that emit light of a different color, so as to adjust the color of mixed light emitted from lighting devices…”).
Negley does not explicitly teach storing temperature compensation data.  However, (Fig. 6: 129) can be a microcontroller programmed to control one or more light emitters [0323]; Myers (US 2008/0309255) as incorporated by reference in Fig. 4 teaches the compensation logic.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings in order to store temperature corresponding data into the compensation circuit since this would allow the unit to actively adjust the current driving the emitters to output the desired mixed light and color point of the lighting device [0241, Fig. 1].

Regarding Claim 2, Negley teaches the method of claim 1, wherein the temperature compensation data is configured to enable compensation for emission changes of the second light source due to temperature changes of the second light source (Myers ‘255 by incorporation teaches in Fig. 4 increased in temperature reduces light output).

Regarding Claim 5, Negley teaches the method of claim 1, further comprising compensating for the temperature effects without measuring an intensity of the light generated by the second light source (Fig. 6: 125; Myers ‘255 by incorporation [0039] “the second group of solid state light emitters comprises at least one solid state light emitter which emits light to which the first sensor is not sensitive”).

Regarding Claim 6, Negley teaches the method of claim 1, further adjusting operation of the first and second light source over a period of time to continually produce the targeted mixed light ([0241] “the LED PSU 127 adjusts the current/voltage supplied to the phosphor LEDs 122, the LED PSU 128 adjusts the current/voltage supplied to the RO LEDs 123 and the LED PSU 129 adjusts the current/voltage supplied to the LWBSY LEDs 124) to maintain or otherwise control a color point of the lighting device. Such sensing may compensate for variations in aging of the differing LEDs and/or variation in temperature response of the differing LEDs”; Note: it’s obvious that as the LEDs age continued adjustment is necessary to keep the lighting output in a color point).

Regarding Claim 8, Negley teaches the method of claim 1, further comprising controlling operation of the solid state lighting device based on a relationship between light generated by the first light source and an operational characteristic of at least one of the first light source (Fig. 3: controlling the Red string by feedback of light sense and temp sense of Red LEDs) or the second light source.

Regarding Claim 10, Negley teaches a method for controlling a solid state lighting device (Fig. 6) having a first light source (Fig. 6: 124) and a second light source (Fig. 6: 122), the method comprising: measuring an emission (Fig. 6: 125; Myers ‘255 by incorporation [0039] “the second group of solid state light emitters comprises at least one solid state light emitter which emits light to which the first sensor is not sensitive”) of characteristic of light generated by the first light source; and controlling the second light source to compensate (Fig. 6: 127-129; [0241] “the regulated power supply units (the LED PSU 127, the RO LED PSU 128 and the LWBSY LED PSU 129) so as to adjust the current/voltage applied to the LEDs”) for temperature effects on emissions from the second light source to produce mixed light associated with the temperature effects, wherein the mixed light is produced based one or more predetermined correlations between the measured emission of characteristic and the emissions from the second light source ([0100] “means for generating light which mixes with light emitted by the first group of non-white light sources and light emitted by the at least one supplemental light emitter to produce mixed light that has a color point which is within 0.01 u'v' of at least one point on the blackbody locus on a 1976 CIE Chromaticity Diagram”; [0241] “the light sensor 125 and/or the temperature sensor 126 providing information to the regulated power supply units…so as to adjust the current/voltage applied to the LEDs…to maintain or otherwise control a color point of the lighting device. Such sensing may compensate for variations in aging of the differing LEDs and/or variation in temperature response of the differing LEDs”).
Negley does not explicitly teach in Fig. 6 produce mixed light without any second light source temperature measurements associated with the temperature effects.  However, (Fig. 3: temp sense is only connected to Red LED; Myers ‘255 by incorporation Fig. 3: 35 connected to the corresponding LED group as in Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Negley in order to adjust the current through the Red LED since adjusting Red with other non-white light provides high color rendering and high efficiency [0025] pulling the color point of BSY LEDs to the BBL [0027].

Regarding Claim 14, Negley teaches the method of claim 10, further comprising compensating for temperature effects of the second light source without measuring an intensity of the light generated by the second light source (Fig. 3: light sense not attached to second light source).

Regarding Claim 15, Negley teaches the method of claim 10, further comprising adjusting operation of the first and second light sources over a period of time to continually produce the targeted mixed light ([0241] “the LED PSU 127 adjusts the current/voltage supplied to the phosphor LEDs 122, the LED PSU 128 adjusts the current/voltage supplied to the RO LEDs 123 and the LED PSU 129 adjusts the current/voltage supplied to the LWBSY LEDs 124) to maintain or otherwise control a color point of the lighting device. Such sensing may compensate for variations in aging of the differing LEDs and/or variation in temperature response of the differing LEDs”; Note: it’s obvious that as the LEDs age continued adjustment is necessary to keep the lighting output in a color point).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negley as applied to claim 10 in view of You (US 2010/0277410).
Regarding Claim 11, Negley teaches the method of claim 10, further comprising compensating for emission changes of the second light source due to temperature changes of the second light source (Fig. 3). 
Negley does not teach using temperature compensation data.
You is in the field of lighting control (abstract) and teaches controlling light using temperature compensation data (Fig. 39)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Negley with temperature compensation data as taught by You in order to adjust the luminosity of mixed light accordingly as temperature changes since doing so allow the system to maintain a constant total luminosity across operation range [0167].
Allowable Subject Matter
Claims 3-4, 7, 9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844